PER CURIAM.
This action was remanded to us by the Supreme Court of the United States pursuant to the opinion and judgment of the 'Court in United Steelworkers of America, AFL-CIO v. National Labor Relations Board, 376 U.S. 492, 84 S.Ct. 899, 11 L.Ed.2d 863, for further proceedings in conformity with the opinion of the Court.
In accord with the remand our judgment of October 18, 1962 issued upon our •opinion, 311 F.2d 135 (2 Cir. 1962) is vacated. For the reasons stated in the .Supreme Court opinion, supra, the decision of the Board that the union activity in this case did not violate Sections 8(b) (4) (i) (B) or 8(b) (4) (ii) (B) of the National Labor Relations Act is affirmed, and the petition of the employer herein to review and modify the decision and order of National Labor Relations Board, 132 N.L.R.B. 127, 130 <1961) is denied.